UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20227
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

                          LEONCIO CASTILLO,

                                                   Defendant-Appellant.

________________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-00-CR-766-1)
________________________________________________________________
                        October 31, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Leoncio   Castillo   appeals   his   bench   trial   conviction   for

inducing aliens to come, enter, or reside in the United States.

Castillo contends jurisdiction in the district court was obtained

improperly because it should only have been exerted over him

pursuant to an extradition treaty. He concedes, however, that this

contention is foreclosed by United States v. Alvarez-Machain, 504



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S. 655 (1992).       He presents the issue solely to preserve it for

further review by the Supreme Court.

     Castillo also contends the evidence was insufficient to adjust

his sentence for being a “leader” under U.S.S.G. § 3B1.1.                      This

court reviews that determination only for clear error.                     E.g.,

United States v. Miranda, 248 F.3d 434, 446 (5th Cir. 2001), cert.

denied, 122 S. Ct. 410 (2002).         The district court did not clearly

err in determining that Castillo was an organizer or leader of

criminal    activity     involving    five   or   more    participants.         See

U.S.S.G. § 3B1.1(a).       Castillo personally planned, organized, and

participated in the offense, making the arrangements with the

aliens while they were still in Costa Rica and personally taking

them across the border from Honduras to Guatemala.                      Although

Castillo presented       evidence     that   he   did    not   own   property    in

Nicaragua, there was unrebutted evidence suggesting that property

owned by him in Honduras was used in the offense; and the district

court was    free   to    disregard    the   unsworn     assertions     that    the

presentence report was unreliable regarding Castillo’s identity.

See United States v. Cabrera, 288 F.3d 163, 175 n.13 (5th Cir.

2002); United States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995).

                                                                     AFFIRMED




                                        2